Name: 2010/413/CFSP: Council Decision of 26Ã July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international security;  international trade;  criminal law
 Date Published: 2010-07-27

 27.7.2010 EN Official Journal of the European Union L 195/39 COUNCIL DECISION of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 February 2007, the Council of the European Union adopted Common Position 2007/140/CFSP concerning restrictive measures against Iran (1) which implemented United Nations Security Council Resolution (UNSCR) 1737 (2006). (2) On 23 April 2007, the Council adopted Common Position 2007/246/CFSP (2) which implemented UNSCR 1747 (2007). (3) On 7 August 2008, the Council adopted Common Position 2008/652/CFSP (3) which implemented UNSCR 1803 (2008). (4) On 9 June 2010, the United Nations Security Council (the Security Council) adopted UNSCR 1929 (2010) which widened the scope of the restrictive measures imposed by UNSCR 1737 (2006), UNSCR 1747 (2007), and UNSCR 1803 (2008) and introduced additional restrictive measures against Iran. (5) On 17 June 2010, the European Council underlined its deepening concern about Iran's nuclear programme and welcomed the adoption of UNSCR 1929 (2010). Recalling its Declaration of 11 December 2009, the European Council invited the Council to adopt measures implementing those contained in UNSCR 1929 (2010) as well as accompanying measures, with a view to supporting the resolution of all outstanding concerns regarding Iran's development of sensitive technologies in support of its nuclear and missile programmes, through negotiation. These should focus on the areas of trade, the financial sector, the Iranian transport sector, key sectors in the oil and gas industry and additional designations in particular for the Islamic Revolutionary Guards Corps (IRGC). (6) UNSCR 1929 (2010) prohibits investment by Iran, its nationals and entities incorporated in Iran or subject to its jurisdiction, or by persons or entities acting on their behalf or at their direction, or by entities owned or controlled by them in any commercial activity involving uranium mining, production or use of nuclear materials and technology. (7) UNSCR 1929 (2010) extends the financial and travel restrictions imposed by UNSCR 1737 (2006) to additional persons and entities, including IRGC individuals and entities as well as entities of the Islamic Republic of Iran Shipping Lines (IRISL). (8) In accordance with the European Council Declaration, the restrictions on admission and the freezing of funds and economic resources should be applied to further persons and entities, in addition to those designated by the Security Council or the Committee established pursuant to paragraph 18 of UNSCR 1737 (2006) (the Committee), using the same criteria as those applied by the Security Council or the Committee. (9) In accordance with the European Council Declaration, it is appropriate to prohibit the supply, sale or transfer to Iran of further items, materials, equipment, goods and technology, in addition to those determined by the Security Council or the Committee, that could contribute to Iran's enrichment-related, reprocessing or heavy water-related activities, to the development of nuclear weapon delivery systems or to the pursuit of activities related to other topics about which the International Atomic Energy Agency (IAEA) has expressed concerns or identified as outstanding, or to other weapons of mass destruction programmes. This prohibition should include dual-use goods and technology. (10) In accordance with the European Council Declaration, Member States should exercise restraint in entering into new short term commitments for public and private provided financial support for trade with Iran with a view to reducing outstanding amounts, in particular to avoid any financial support contributing to proliferation-sensitive nuclear activities, or to the development of nuclear weapon delivery systems, and should prohibit any medium and long-term commitment for public and private provided financial support for trade with Iran. (11) UNSCR 1929 (2010) calls upon all States to inspect, in accordance with their national authorities and legislation, and consistent with international law, all cargoes to and from Iran, in their territory, including seaports and airports, if the State concerned has information that provides reasonable grounds to believe that the cargo contains items the supply, sale, transfer or export of which is prohibited under UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010). (12) UNSCR 1929 (2010) also notes that Member States, consistent with international law, in particular the law of the sea, may request inspections of vessels on the high seas with the consent of the flag State, if they have information that provides reasonable grounds to believe that the vessels carry items the supply, sale, transfer or export of which is prohibited under UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010). (13) UNSCR 1929 (2010) also provides that UN Member States are to seize and dispose of items the supply, sale, transfer or export of which is prohibited under UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010) in a manner that is not inconsistent with their obligations under the applicable Security Council Resolutions and international conventions. (14) UNSCR 1929 (2010) further provides that UN Member States are to prohibit the provision by their nationals or from their territory of bunkering services, or other servicing of vessels, to Iran vessels if they have information that provides reasonable grounds to believe they are carrying items the supply, sale, transfer or export of which is prohibited under UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010). (15) In accordance with the European Council Declaration, Member States, in accordance with their national legal authorities and legislation and consistent with international law, in particular relevant international civil aviation agreements, should take the necessary measures to prevent the access to the airports under their jurisdiction of all cargo flights from Iran with the exception of mixed passengers and cargo flights. (16) Moreover, the provision by nationals of Member States or from the territory of Member States of engineering and maintenance services to Iranian cargo aircrafts should be prohibited if the State concerned has information that provides reasonable grounds to believe that they are carrying items the supply, sale, transfer or export of which is prohibited under UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010). (17) UNSCR 1929 (2010) also calls upon all UN Member States to prevent the provision of financial services, including insurance and re-insurance, or the transfer to, through, or from their territory, or to or by their nationals or entities organised under their laws, or persons of financial institutions in their territory, of any financial or other assets or resources that could contribute to Iran's proliferation-sensitive nuclear activities or the development of nuclear weapon delivery systems. (18) In accordance with the European Council Declaration, Member States should prohibit the provision of insurance and re-insurance to the Government of Iran, to entities incorporated in Iran or subject to Iran's jurisdiction or to individuals and entities acting on their behalf or at their direction, or to entities owned and controlled by them, including through illicit means. (19) Moreover, the sale or purchase of, or brokering or assistance in the issuance of public or public-guaranteed bonds to and from the Government of Iran, the Central Bank of Iran or Iranian banks, including branches and subsidiaries, and financial entities controlled by persons and entities domiciled in Iran should be prohibited. (20) In accordance with the European Council Declaration and in order to fulfil the objectives of UNSCR 1929 (2010), the opening of new branches, subsidiaries, or representative offices of Iranian banks in the territory of Member States, and the establishment of new joint ventures, or the taking of an ownership interest by Iranian banks in banks within the jurisdiction of Member States, should be prohibited. Furthermore, Member States should take the appropriate measures to prohibit financial institutions within their territories or under their jurisdiction from opening representatives offices or subsidiaries or banking accounts in Iran. (21) UNSCR 1929 (2010) also provides for States to require their nationals, persons subject to their jurisdiction or firms incorporated in their territories or subject to their jurisdiction to exercise vigilance when doing business with entities incorporated in Iran or subject to Iran's jurisdiction, if they have reasonable grounds to believe that such business could contribute to Iran's proliferation-sensitive nuclear activities or the development of nuclear weapon delivery system or to violations of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010). (22) UNSCR 1929 (2010) notes the potential connection between Iran's revenues derived from its energy sector and the funding of Iran's proliferation-sensitive nuclear activities and further notes that chemical process equipment and materials required for the petrochemical industry have much in common with those required for certain sensitive nuclear fuel cycle activities. (23) In accordance with the European Council Declaration, Member States should prohibit the sale, supply or transfer to Iran of key equipment and technology as well as related technical and financial assistance, which could be used in key sectors in the oil and natural gas industries. Moreover, Member States should prohibit any new investment in these sectors in Iran. (24) The procedure for amending Annexes I and II to this Decision should include providing to designated persons and entities the grounds for listing so as to give them an opportunity to present observations. Where observations are submitted or where substantial new evidence is presented, the Council should review its decision in the light of those observations and inform the person or entity concerned accordingly. (25) This Decision respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial, the right to property and the right to the protection of personal data. This Decision should be applied in accordance with those rights and principles. (26) This Decision also fully respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of Security Council Resolutions. (27) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: CHAPTER 1 EXPORT AND IMPORT RESTRICTIONS Article 1 1. The direct or indirect supply, sale or transfer of the following items, materials, equipment, goods and technology, including software, to, or for the use in, or benefit of, Iran, by nationals of Member States, or through the territories of Member States, or using their flag vessels or aircraft, shall be prohibited whether or not originating in their territories: (a) items, materials, equipment, goods and technology contained in the Nuclear Suppliers Group and Missile Technology Control Regime lists; (b) any additional items, materials, equipment, goods and technology, determined by the Security Council or the Committee, which could contribute to enrichment-related, reprocessing or heavy water-related activities, or to the development of nuclear weapon delivery systems; (c) arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for such arms and related materiel, as well as equipment which might be used for internal repression. This prohibition shall not apply to non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the EU and its Member States in Iran; (d) certain other items, materials, equipment, goods and technology that could contribute to enrichment-related, reprocessing or heavy water-related activities, to the development of nuclear weapon delivery systems or to the pursuit of activities related to other topics about which the IAEA has expressed concerns or identified as outstanding. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision; (e) other dual-use goods and technology listed in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (4) and not covered by point (a) except for category 5 - Part 1 and category 5 - Part 2 in Annex I to Council Regulation (EC) No 428/2009. 2. The prohibition in paragraph 1 shall not apply to the direct or indirect transfer to, or for use in, or the benefit of Iran through the territories of Member States of items referred to in subparagraphs 3(b)(i) and (ii) of UNSCR 1737 (2006) for light water reactors begun before December 2006. 3. It shall also be prohibited to: (a) provide technical assistance or training, investment, or brokering services related to items, materials, equipment, goods and technology set out in paragraph 1 and to the provision, manufacture, maintenance and use of these items, materials, equipment, goods and technology, directly or indirectly to any person, entity or body in, or for use in Iran; (b) provide financing or financial assistance related to items and technologies referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of these items and technologies, or for the provision of related technical training, services or assistance, directly or indirectly to any person, entity or body in, or for use in Iran; (c) participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibition referred to in points (a) and (b). 4. The procurement by nationals of Member States, or using their flagged vessels or aircraft, of the items, materials, equipment, goods and technology referred to in paragraph 1 from Iran shall be prohibited, whether or not originating in the territory of Iran. Article 2 1. The direct or indirect supply, sale or transfer to, or for use in, or the benefit of Iran, by nationals of Member States or through the territories of Member States, or using vessels or aircraft under their jurisdiction, of items, materials, equipment, goods and technology, including software, not covered by Article 1, that could contribute to enrichment-related, reprocessing or heavy water-related activities, to the development of nuclear weapon delivery systems or to the pursuit of activities related to other topics about which the IAEA has expressed concerns or identified as outstanding, shall be subject to authorisation on a case-by-case basis by the competent authorities of the exporting Member State. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. The provision of: (a) technical assistance or training, investment, or brokering services related to items, materials, equipment, goods and technology set out in paragraph 1 and to the provision, manufacture, maintenance and use of these items, directly or indirectly, to any person, entity or body in, or for use in, Iran; (b) financing or financial assistance related to items and technologies referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of these items, or for the provision of related technical training, services or assistance, directly or indirectly to any person, entity or body in, or for use in, Iran; shall also be subject to an authorisation of the competent authority of the exporting Member State. 3. The competent authorities of the Member States shall not grant any authorisation for any supply, sale or transfer of the items, materials, equipment, goods and technology referred to in paragraph 1 if they determine that the sale, supply, transfer or export concerned or the provision of the service concerned would contribute to the activities referred to in paragraph 1. Article 3 1. The measures imposed by Article 1(1)(a), (b) and (c) and (3) shall not apply, as appropriate, where the Committee determines in advance and on a case-by-case basis that such supply, sale, transfer or provision of such items or assistance would clearly not contribute to the development of Iran's technologies in support of its proliferation-sensitive nuclear activities and of development of nuclear weapon delivery systems, including where such items or assistance are for food, agricultural, medical or other humanitarian purposes, provided that: (a) contracts for delivery of such items or assistance include appropriate end-user guarantees; and (b) Iran has committed not to use such items in proliferation-sensitive nuclear activities or for development of nuclear weapon delivery systems. 2. The measures imposed by Article 1(1)(e) and (3) shall not apply where the competent authority in the relevant Member State determines in advance and on a case-by-case basis that such supply, sale, transfer or provision of such items or assistance would clearly not contribute to the development of Iran's technologies in support of its proliferation-sensitive nuclear activities and of development of nuclear weapon delivery systems, including where such items or assistance are for medical or other humanitarian purposes, provided that: (a) contracts for delivery of such items or assistance include appropriate end-user guarantees; and (b) Iran has committed not to use such items in proliferation-sensitive nuclear activities or for development of nuclear weapon delivery systems. The relevant Member State shall inform the other Member States of any exemption rejected. Article 4 1. The sale, supply or transfer of key equipment and technology for the following key sectors of the oil and natural gas industry in Iran, or to Iranian or Iranian-owned enterprises engaged in those sectors outside Iran, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States shall be prohibited whether or not originating in their territories: (a) refining; (b) liquefied natural gas; (c) exploration; (d) production. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall be prohibited to provide the following to enterprises in Iran that are engaged in the key sectors of the Iranian oil and gas industry referred to in paragraph 1 or to Iranian, or Iranian-owned enterprises engaged in those sectors outside Iran: (a) technical assistance or training and other services related to key equipment and technology as determined according to paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of key equipment and technology as determined according to paragraph 1 or for the provision of related technical assistance or training. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. RESTRICTIONS ON FINANCING OF CERTAIN ENTERPRISES Article 5 Investment in the territories under the jurisdiction of Member States by Iran, its nationals, or entities incorporated in Iran or subject to its jurisdiction, or by persons or entities acting on their behalf or at their direction, or by entities owned or controlled by them in any commercial activity involving uranium mining, production or use of nuclear materials and technology, in particular uranium enrichment and reprocessing activities, all heavy-water related activities or technologies related to ballistic missiles capable of delivering nuclear weapons, shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 6 The following shall be prohibited: (a) the granting of any financial loan or credit to enterprises in Iran that are engaged in the sectors of the Iranian oil and gas industry referred to in Article 4(1) or to Iranian or Iranian-owned enterprises engaged in those sectors outside Iran; (b) the acquisition or extension of a participation in enterprises in Iran that are engaged in the sectors of the Iranian oil and gas industry referred to in Article 4(1), or to Iranian or Iranian-owned enterprises engaged in those sectors outside Iran, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture with enterprises in Iran that are engaged in the industries in the oil and gas sectors referred to in Article 4(1) and with any subsidiary or affiliate under their control. Article 7 1. The prohibition in Article 4(1) shall be without prejudice to the execution of an obligation relating to the delivery of goods provided for in contracts concluded before the date of adoption of this Decision. 2. The prohibitions in Article 4 shall be without prejudice to the execution of an obligation arising from contracts concluded before the date of adoption of this Decision and relating to investments made in Iran before the same date by enterprises established in Member States. 3. The prohibitions in Article 6(a) and (b) respectively: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before the date of adoption of this Decision; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before the date of adoption of this Decision. RESTRICTIONS ON FINANCIAL SUPPORT FOR TRADE Article 8 1. Member States shall exercise restraint in entering into new short term commitments for public and private provided financial support for trade with Iran, including the granting of export credits, guarantees or insurance, to their nationals or entities involved in such trade, with a view to reducing their outstanding amounts, in particular to avoid any financial support contributing to proliferation-sensitive nuclear activities, or to the development of nuclear weapon delivery systems. In addition, Member States shall not enter into new medium and long-term commitments for public and private provided financial support for trade with Iran. 2. Paragraph 1 shall not affect commitments established prior to the entry into force of this Decision. 3. Paragraph 1 shall not concern trade for food, agricultural, medical or other humanitarian purposes. CHAPTER 2 FINANCIAL SECTOR Article 9 Member States shall not enter into new commitments for grants, financial assistance and concessional loans to the Government of Iran, including through their participation in international financial institutions, except for humanitarian and developmental purposes. Article 10 1. In order to prevent the provision of financial services, or the transfer to, through, or from the territories of Member States, or to or by nationals of Member States or entities organised under their laws (including branches abroad), or persons or financial institutions in the territories of Member States, of any financial or other assets or resources that could contribute to Iran's proliferation-sensitive nuclear activities, or the development of nuclear weapon delivery systems, Member States shall exercise enhanced monitoring over all the activities of financial institutions within their jurisdiction with: (a) banks domiciled in Iran, in particular the Central Bank of Iran; (b) branches and subsidiaries within the jurisdiction of the Member States of banks domiciled in Iran; (c) branches and subsidiaries outside the jurisdiction of the Member States of banks domiciled in Iran; (d) financial entities that are not domiciled in Iran, but are controlled by persons and entities domiciled in Iran. 2. For the purposes of paragraph 1, financial institutions shall be required, in their activities with banks and financial institutions as set out in paragraph 1, to: (a) exercise continuous vigilance over account activity including through their programmes on customer due diligence and under their obligations relating to money-laundering and financing of terrorism; (b) require that all information fields of payment instructions which relate to the originator and beneficiary of the transaction in question be completed; and if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) if they suspect or have reasonable grounds to suspect that funds are related to proliferation financing, promptly report their suspicions to the Financial Intelligence Unit (FIU) or another competent authority designated by the Member State concerned. The FIU or such other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement information that it requires to properly undertake this function, including the analysis of suspicious transaction reports. 3. Transfers of funds to and from Iran shall be processed as follows: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for humanitarian purposes shall be carried out without any prior authorisation; the transfer shall be notified to the competent authority of the Member State concerned if above 10 000 euros; (b) any other transfer below 40 000 euros shall be carried out without any prior authorisation; the transfer shall be notified to the competent authority of the Member State concerned if above 10 000 euros; (c) any other transfer above 40 000 euros shall require the prior authorisation from the competent authority of the Member State concerned. The authorisation shall be deemed granted within four weeks unless the competent authority of the Member State concerned has objected within this time-limit. The relevant Member State shall inform the other Member States of any authorisation rejected. 4. Branches and subsidiaries of banks domiciled in Iran within the jurisdiction of the Member States shall also be required to notify the competent authority of the Member State where they are established, of all transfers of funds carried out or received by them, within five working days after carrying out or receiving the respective transfer of funds. Subject to information-sharing arrangements, notified competent authorities shall without delay transmit this data, as appropriate, to the competent authorities of other Member States, where the counterparts to such transactions are established. Article 11 1. The opening of new branches, subsidiaries, or representative offices of Iranian banks in the territories of Member States, and the establishment of new joint ventures, or the taking of an ownership interest, or the establishment of new correspondent banking relationships by Iranian banks, including the Central Bank of Iran, its branches and subsidiaries and other financial entities referred to in Article 10(1), with banks in the jurisdiction of Member States, shall be prohibited. 2. Financial institutions within the territories of Member States or under their jurisdiction shall be prohibited from opening representative offices, subsidiaries or banking accounts in Iran. Article 12 1. The provision of insurance and re-insurance to the Government of Iran, or to entities incorporated in Iran or subject to Iran's jurisdiction, or to any individuals or entities acting on their behalf or at their direction, or to entities owned or controlled by them, including through illicit means, shall be prohibited. 2. Paragraph 1 shall not apply to the provision of health and travel insurances to individuals. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibition referred to in paragraph 1. Article 13 The direct or indirect sale or purchase of, or brokering or assistance in the issuance of public or public-guaranteed bonds issued after the entry into force of this Decision to and from the Government of Iran, the Central Bank of Iran, or banks domiciled in Iran, or branches and subsidiaries within and outside the jurisdiction of Member States of banks domiciled in Iran, or financial entities that are neither domiciled in Iran nor within the jurisdiction of the Member States, but are controlled by persons and entities domiciled in Iran as well as any individuals and entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited. Article 14 Member States shall require their nationals, persons subject to their jurisdiction and firms incorporated in their territories or subject to their jurisdiction to exercise vigilance when doing business with entities incorporated in Iran or subject to Iran's jurisdiction, including those of the IRGC and IRISL and any individuals and entities acting on their behalf or at their direction, and entities owned or controlled by them including through illicit means in order to ensure such business does not contribute to Iran's proliferation-sensitive nuclear activities or the development of nuclear weapon delivery systems or to violations of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010). CHAPTER 3 TRANSPORT SECTOR Article 15 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements, all cargo to and from Iran in their territories, including seaports and airports, if they have information that provides reasonable grounds to believe that the cargo contains items the supply, sale, transfer or export of which is prohibited under this Decision. 2. Member States, consistent with international law, in particular the law of the sea, may request inspections of vessels on the high seas with the consent of the flag State, if they have information that provides reasonable grounds to believe that the vessels carry items the supply, sale, transfer or export of which is prohibited under this Decision. 3. Member States shall cooperate, in accordance with their national legislation, with inspections undertaken pursuant to paragraph 2. 4. Aircrafts and vessels transporting cargo to and from Iran shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. 5. In cases where an inspection referred to in paragraphs 1 or 2 is undertaken, Member States shall seize and dispose of (such as through destruction, rendering inoperable, storage or transferring to a State other than the originating or destination States for disposal) items the supply, sale, transfer or export of which is prohibited under this Decision in accordance with paragraph 16 of UNSCR 1929 (2010). Such seizure and disposal will be carried out at the expense of the importer or, if it is not possible to recover these expenses from the importer, they may, in accordance with national legislation, be recovered from any other person or entity responsible for the attempted illicit supply, sale, transfer or export. 6. The provision by nationals of Member States or from the territories under the jurisdiction of Member States of bunkering or ship supply services, or other servicing of vessels, to Iranian-owned or -contracted vessels, including chartered vessels, shall be prohibited if they have information that provides reasonable grounds to believe that the vessels carry items the supply, sale, transfer or export of which is prohibited under this Decision unless the provision of such services is necessary for humanitarian purposes or until the cargo has been inspected, and seized and disposed of if necessary, in accordance with paragraphs 1, 2 and 5. Article 16 Member States shall communicate to the Committee any information available on transfers or activity by Iran's Air's cargo division or vessels owned or operated by the IRISL to other companies, that may have been undertaken in order to evade the sanctions of, or in violation of the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010), including the renaming or re-registering of aircraft, vessels or ships. Article 17 Member States, in accordance with their national legal authorities and legislation and consistent with international law, in particular relevant international civil aviation agreements, shall take the necessary measures to prevent access to the airports under their jurisdiction of all cargo flights operated by Iranian carriers or originating from Iran with the exception of mixed passenger and cargo flights. Article 18 The provision by nationals of Member States, or from the territories of Member States, of engineering and maintenance services to Iranian cargo aircraft shall be prohibited if they have information that provides reasonable grounds to believe that the cargo aircraft carry items the supply, sale, transfer or export of which is prohibited under this Decision unless the provision of such services is necessary for humanitarian and safety purposes or until the cargo has been inspected, and seized and disposed of if necessary, in accordance with Article 15 (1) and (5). CHAPTER 4 RESTRICTIONS ON ADMISSION Article 19 1. Member States shall take the necessary measures to prevent the entry into, or transit through their territories of: (a) persons listed in the Annex to UNSCR 1737 (2006), and additional persons designated by the Security Council or by the Committee in accordance with paragraph 10 of UNSCR 1737 (2006) as well as IRGC individuals designated by the Security Council or by the Committee, as listed in Annex I; (b) other persons not covered by Annex I that are engaged in, directly associated with, or providing support for Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons acting on their behalf or at their direction, or persons that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision as well as other senior members of the IRGC, as listed in Annex II. 2. The prohibition in paragraph 1 shall not apply to the transit through the territories of Member States for the purposes of activities directly related to the items specified in subparagraphs 3(b)(i) and (ii) of UNSCR 1737 (2006) for light water reactors begun before December 2006. 3. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 4. Paragraph 1 shall be without prejudice to cases where a Member State is bound by an obligation of international law, namely: (i) as a host country of an international intergovernmental organisation; (ii) as a host country to an international conference convened by, or under the auspices of, the United Nations; (iii) under a multilateral agreement conferring privileges and immunities; (iv) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 5. Paragraph 4 shall be considered as applying also in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 6. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraph 4 or 5. 7. Member States may grant exemptions from the measures imposed in paragraph 1 where they determine that travel is justified on the grounds of: (i) urgent humanitarian need, including religious obligations; (ii) the necessity to meet the objectives of UNSCR 1737 (2006) and UNSCR 1929 (2010), including where Article XV of the IAEA Statute is engaged; (iii) attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Iran. 8. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council thereof in writing. The exemption shall be deemed to be granted unless one or more of the Council Members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 9. In cases where, pursuant to paragraphs 4, 5 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I or II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. 10. Member States shall notify the Committee of the entry into, or transit through, their territories of the persons set out in Annex I, if an exemption has been granted. CHAPTER 5 FREEZING OF FUNDS AND ECONOMIC RESOURCES Article 20 1. All funds and economic resources which belong to, are owned, held or controlled, directly or indirectly by the following, shall be frozen: (a) persons and entities designated in the Annex to UNSCR 1737 (2006), additional persons and entities designated by the Security Council or by the Committee in accordance with paragraph 12 of UNSCR 1737 (2006) and paragraph 7 of UNSCR 1803 (2008) as well as IRGC individuals and entities and IRISL entities designated by the Security Council or by the Committee, as listed in Annex I; (b) persons and entities not covered by Annex I that are engaged in, directly associated with, or providing support for, Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, or persons and entities that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision as well as other senior members and entities of IRGC and IRISL and entities owned or controlled by them or acting on their behalf, as listed in Annex II. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of persons and entities referred to in paragraph 1. 3. Exemptions may be made for funds and economic resources which are: (a) necessary to satisfy basic needs, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds and economic resources; after notification by the Member State concerned to the Committee of the intention to authorise, where appropriate, access to such funds and economic resources and in the absence of a negative decision by the Committee within five working days of such notification. 4. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to, and approval by, the Committee; (b) the subject of a judicial, administrative or arbitral lien or judgement, in which case the funds and economic resources may be used to satisfy that lien or judgement provided that the lien or judgement was entered before the date of UNSCR 1737 (2006), and is not for the benefit of a person or entity referred to in paragraph 1, after notification by the Member State concerned to the Committee; (c) necessary for activities directly related to the items specified in subparagraphs 3(b)(i) and (ii) of UNSCR 1737 (2006) for light water reactors begun before December 2006. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments to frozen accounts due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to restrictive measures; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. 6. Paragraph 1 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that: (a) the contract is not related to any of the prohibited items, materials, equipment, goods, technologies, assistance, training, financial assistance, investment, brokering or services referred to in Article 1; (b) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1; and after notification by the relevant Member State to the Committee of the intention to make or receive such payments or to authorize, where appropriate, the unfreezing of funds or economic resources for this purpose, 10 working days prior to such authorisation. CHAPTER 6 OTHER RESTRICTIVE MEASURES Article 21 Member States shall, in accordance with their national legislation, take the necessary measures to prevent specialised teaching or training of Iranian nationals, within their territories or by their nationals, of disciplines which would contribute to Iran's proliferation-sensitive nuclear activities and development of nuclear weapon delivery systems. CHAPTER 7 GENERAL AND FINAL PROVISIONS Article 22 No claims, including for compensation or for other claim of this kind, such as a claim of set-off or a claim under a guarantee, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures decided on pursuant to UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) or UNSCR 1929 (2010), including measures of the Union or any Member State in accordance with, as required by or in any connection with, the implementation of the relevant decisions of the Security Council or measures covered by the present Decision, shall be granted to the designated persons or entities listed in Annexes I or II, or any other person or entity in Iran, including the Government of Iran, or any person or entity claiming through or for the benefit of any such person or entity. Article 23 1. The Council shall implement modifications to Annex I on the basis of the determinations made by the Security Council or by the Committee. 2. The Council, acting by unanimity on a proposal from Member States or from the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the list in Annex II and adopt modifications to it. Article 24 1. Where the Security Council or the Committee lists a person or entity, the Council shall include such person or entity in Annex I. 2. Where the Council decides to subject a person or entity to the measures referred to in Articles 19(1)(b) and 20(1)(b), it shall amend Annex II accordingly. 3. The Council shall communicate its decision to the person or entity referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 25 1. Annexes I and II shall include the grounds for listing of listed persons and entities, as provided by the Security Council or by the Committee with regard to Annex I. 2. Annexes I and II shall also include, where available, information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Committee for Annex I. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known and function or profession. With regard to entities such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the Security Council or by the Committee. Article 26 1. This Decision shall be reviewed, amended or repealed as appropriate, notably in the light of relevant decisions by the Security Council. 2. The measures on banking relationships with Iranian banks in Articles 10 and 11 shall be reviewed within six months of the adoption of this Decision. 3. The measures referred to in Articles 19(1)(b) and 20(1)(b) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred in Article 24, that the conditions for their application are no longer met. Article 27 Common Position 2007/140/CFSP is hereby repealed. Article 28 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 July 2010. For the Council The President C. ASHTON (1) OJ L 61, 28.2.2007, p. 49. (2) OJ L 106, 24.4.2007, p. 67. (3) OJ L 213, 8.8.2008, p. 58. (4) OJ L 134, 29.5.2009, p. 1. ANNEX I List of persons referred to in Article 19(1)(a) and of persons and entities referred to in Article 20(1)(a) A. Persons and entities involved in nuclear or ballistic missiles activities Natural persons (1) Fereidoun Abbasi-Davani. Other information: Senior Ministry of Defence and Armed Forces Logistics (MODAFL) scientist with links to the Institute of Applied Physics. Working closely with Mohsen Fakhrizadeh-Mahabadi. Date of UN designation: 24.3.2007. (2) Dawood Agha-Jani. Function: Head of the PFEP - Natanz. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (3) Ali Akbar Ahmadian. Title: Vice Admiral. Function: Chief of Iranian Revolutionary Guard Corps (IRGC) Joint Staff. Date of UN designation: 24.3.2007. (4) Amir Moayyed Alai. Other information: involved in managing the assembly and engineering of centrifuges. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (5) Behman Asgarpour. Function: Operational Manager (Arak). Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (6) Mohammad Fedai Ashiani. Other information: involved in the production of ammonium uranyl carbonate and management of the Natanz enrichment complex. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (7) Abbas Rezaee Ashtiani. Other information: a senior official at the AEOI Office of Exploration and Mining Affairs. Date of UN designation: 3.3.2008. (8) Bahmanyar Morteza Bahmanyar. Function: Head of Finance & Budget Dept, Aerospace Industries Organisation (AIO). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (9) Haleh Bakhtiar. Other information: involved in the production of magnesium at a concentration of 99,9 %. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (10) Morteza Behzad. Other information: involved in making centrifuge components. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (11) Ahmad Vahid Dastjerdi. Function: Head of the Aerospace Industries Organisation (AIO). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (12) Ahmad Derakhshandeh. Function: Chairman and Managing Director of Bank Sepah. Date of UN designation: 24.3.2007. (13) Mohammad Eslami. Title: Dr. Other information: Head of Defence Industries Training and Research Institute. Date of UN designation: 3.3.2008. (14) Reza-Gholi Esmaeli. Function: Head of Trade & International Affairs Dept, Aerospace Industries Organisation (AIO). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (15) Mohsen Fakhrizadeh-Mahabadi. Other information: Senior MODAFL scientist and former head of the Physics Research Centre (PHRC). Date of UN designation: 24.3.2007. (16) Mohammad Hejazi. Title: Brigadier General. Function: Commander of Bassij resistance force. Date of UN designation: 24.3.2007. (17) Mohsen Hojati. Function: Head of Fajr Industrial Group. Date of UN designation: 24.3.2007. (18) Seyyed Hussein Hosseini. Other information: AEOI official involved in the heavy water research reactor project at Arak. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (19) M. Javad Karimi Sabet. Other information: Head of Novin Energy Company, which is designated under resolution 1747 (2007). Date of EU designation: 24.4.2007 (UN: 3.3.2008). (20) Mehrdada Akhlaghi Ketabachi. Function: Head of Shahid Bagheri Industrial Group (SBIG). Date of UN designation: 24.3.2007. (21) Ali Hajinia Leilabadi. Function: Director General of Mesbah Energy Company. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (22) Naser Maleki. Function: Head of Shahid Hemmat Industrial Group (SHIG). Other information: Naser Maleki is also a MODAFL official overseeing work on the Shahab-3 ballistic missile programme. The Shahab-3 is Iran's long-range ballistic missile currently in service. Date of UN designation: 24.3.2007. (23) Hamid-Reza Mohajerani. Other information: involved in production management at the Uranium Conversion Facility (UCF) at Esfahan. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (24) Jafar Mohammadi. Function: Technical Adviser to the Atomic Energy Organisation of Iran (AEOI) (in charge of managing the production of valves for centrifuges). Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (25) Ehsan Monajemi. Function: Construction Project Manager, Natanz. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (26) Mohammad Reza Naqdi. Title: Brigadier General. Other information: former Deputy Chief of Armed Forces General Staff for Logistics and Industrial Research/Head of State Anti-Smuggling Headquarters, engaged in efforts to get round the sanctions imposed by UNSCR 1737 (2006) and 1747 (2007). Date of UN designation: 3.3.2008. (27) Houshang Nobari. Other information: involved in the management of the Natanz enrichment complex. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (28) Mohammad Mehdi Nejad Nouri. Title: Lt Gen. Function: Rector of Malek Ashtar University of Defence Technology. Other information: The chemistry department of Ashtar University of Defence Technology is affiliated to MODALF and has conducted experiments on beryllium. Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (29) Mohammad Qannadi. Function: AEOI Vice President for Research & Development. Other information: Person involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (30) Amir Rahimi. Function: Head of Esfahan Nuclear Fuel Research and Production Center. Other information: Esfahan Nuclear Fuel Research and Production Center is part of the AEOI's Nuclear Fuel Production and Procurement Company, which is involved in enrichment-related activities. Date of UN designation: 24.3.2007. (31) Javad Rahiqi: Function: Head of the Atomic Energy Organization of Iran (AEOI) Esfahan Nuclear Technology Center (additional information: DOB: 24 April 1954; POB: Marshad). Date of UN designation: 9.6.2010 (EU: 24.4.2007). (32) Abbas Rashidi. Other information: involved in enrichment work at Natanz. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (33) Morteza Rezaie. Title: Brigadier General. Function: Deputy Commander of IRGC. Date of UN designation: 24.3.2007. (34) Morteza Safari. Title: Rear Admiral. Function: Commander of IRGC Navy. Date of UN designation: 24.3.2007. (35) Yahya Rahim Safavi. Title: Maj Gen. Function: Commander, IRGC (Pasdaran). Other information: Person involved in both Iran's nuclear and ballistic missile programmes. Date of UN designation: 23.12.2006. (36) Seyed Jaber Safdari. Other information: Manager of the Natanz Enrichment Facilities. Date of UN designation: 24.3.2007. (37) Hosein Salimi. Title: General. Function: Commander of the Air Force, IRGC (Pasdaran). Other information: Person involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (38) Qasem Soleimani. Title: Brigadier General. Function: Commander of Qods force. Date of UN designation: 24.3.2007. (39) Ghasem Soleymani. Other information: Director of Uranium Mining Operations at the Saghand Uranium Mine. Date of UN designation: 3.3.2008. (40) Mohammad Reza Zahedi. Title: Brigadier General. Function: Commander of IRGC Ground Forces. Date of UN designation: 24.3.2007. (41) General Zolqadr. Function: Deputy Interior Minister for Security Affairs, IRGC officer. Date of UN designation: 24.3.2007. Entities (1) Abzar Boresh Kaveh Co. (alias BK Co.). Other information: involved in the production of centrifuge components. Date of UN designation: 3.3.2008. (2) Amin Industrial Complex: Amin Industrial Complex sought temperature controllers which may be used in nuclear research and operational/production facilities. Amin Industrial Complex is owned or controlled by, or acts on behalf of, the Defense Industries Organization (DIO), which was designated in resolution 1737 (2006). Location: P.O. Box 91735-549, Mashad, Iran; Amin Industrial Estate, Khalage Rd., Seyedi District, Mashad, Iran; Kaveh Complex, Khalaj Rd., Seyedi St., Mashad, Iran A.K.A.: Amin Industrial Compound and Amin Industrial Company. Date of UN designation: 9.6.2010. (3) Ammunition and Metallurgy Industries Group (alias (a) AMIG, (b) Ammunition Industries Group). Other information: (a) AMIG controls 7th of Tir, (b) AMIG is owned and controlled by the Defence Industries Organisation (DIO). Date of UN designation: 24.3.2007. (4) Armament Industries Group: Armament Industries Group (AIG) manufacturers and services a variety of small arms and light weapons, including large- and medium-calibre guns and related technology. AIG conducts the majority of its procurement activity through Hadid Industries Complex. Location: Sepah Islam Road, Karaj Special Road Km 10, Iran; Pasdaran Ave., P.O. Box 19585/777, Tehran, Iran. Date of EU designation: 24.4.2007 (UN: 9.6.2010). (5) Atomic Energy Organisation of Iran (AEOI). Other information: Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (6) Bank Sepah and Bank Sepah International. Other information: Bank Sepah provides support for the Aerospace Industries Organisation (AIO) and subordinates, including Shahid Hemmat Industrial Group (SHIG) and Shahid Bagheri Industrial Group (SBIG). Date of UN designation: 24.3.2007. (7) Barzagani Tejarat Tavanmad Saccal companies. Other information: (a) subsidiary of Saccal System companies, (b) this company tried to purchase sensitive goods for an entity listed in resolution 1737 (2006). Date of UN designation: 3.3.2008. (8) Cruise Missile Industry Group (alias Naval Defence Missile Industry Group). Date of UN designation: 24.3.2007. (9) Defence Industries Organisation (DIO). Other information: (a) Overarching MODAFL-controlled entity, some of whose subordinates have been involved in the centrifuge programme making components, and in the missile programme, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (10) Defense Technology and Science Research Center: Defense Technology and Science Research Center (DTSRC) is owned or controlled by, or acts on behalf of, Iran's Ministry of Defense and Armed Forces Logistics (MODAFL), which oversees Iran's defence R&D, production, maintenance, exports, and procurement. Location: Pasdaran Ave, PO Box 19585/777, Tehran, Iran. Date of EU designation: 24.4.2007 (UN: 9.6.2010). (11) Doostan International Company: Doostan International Company (DICO) supplies elements to Iran's ballistic missile program. Date of UN designation: 9.6.2010. (12) Electro Sanam Company (alias (a) E. S. Co., (b) E. X. Co.). Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (13) Esfahan Nuclear Fuel Research and Production Centre (NFRPC) and Esfahan Nuclear Technology Centre (ENTC). Other information: They are parts of the Atomic Energy Organisation of Iran's (AEOI) Nuclear Fuel Production and Procurement Company. Date of UN designation: 24.3.2007. (14) Ettehad Technical Group. Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (15) Fajr Industrial Group. Other information: (a) Formerly Instrumentation Factory Plant, (b) Subordinate entity of AIO, (c) Involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (16) Farasakht Industries: Farasakht Industries is owned or controlled by, or act on behalf of, the Iran Aircraft Manufacturing Company, which in turn is owned or controlled by MODAFL. Location: P.O. Box 83145-311, Kilometer 28, Esfahan-Tehran Freeway, Shahin Shahr, Esfahan, Iran. Date of UN designation: 9.6.2010. (17) Farayand Technique. Other information: (a) Involved in Iran's nuclear programme (centrifuge programme), (b) Identified in IAEA reports. Date of UN designation: 23.12.2006. (18) First East Export Bank, P.L.C.: First East Export Bank, PLC is owned or controlled by, or acts on behalf of, Bank Mellat. Over the last seven years, Bank Mellat has facilitated hundreds of millions of dollars in transactions for Iranian nuclear, missile, and defense entities. Location: Unit Level 10 (B1), Main Office Tower, Financial Park Labuan, Jalan Merdeka, 87000 WP Labuan, Malaysia; Business Registration Number LL06889 (Malaysia). Date of UN designation: 9.6.2010. (19) Industrial Factories of Precision (IFP) Machinery (alias Instrumentation Factories Plant). Other information: used by AIO for some acquisition attempts. Date of UN designation: 3.3.2008. (20) Jabber Ibn Hayan. Other information: AEOI laboratory involved in fuel-cycle activities. Date of UN designation: 3.3.2008 (EU: 24.4.2007). (21) Joza Industrial Co. Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (22) Kala-Electric (alias Kalaye Electric). Other information: (a) Provider for PFEP - Natanz, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (23) Karaj Nuclear Research Centre. Other information: Part of AEOI's research division. Date of UN designation: 24.3.2007. (24) Kaveh Cutting Tools Company: Kaveh Cutting Tools Company is owned or controlled by, or acts on behalf of, the DIO. Location: 3rd Km of Khalaj Road, Seyyedi Street, Mashad 91638, Iran; Km 4 of Khalaj Road, End of Seyedi Street, Mashad, Iran; P.O. Box 91735-549, Mashad, Iran; Khalaj Rd., End of Seyyedi Alley, Mashad, Iran; Moqan St., Pasdaran St., Pasdaran Cross Rd., Tehran, Iran. Date of UN designation: 9.6.2010. (25) Kavoshyar Company. Other information: Subsidiary company of AEOI. Date of UN designation: 24.3.2007. (26) Khorasan Metallurgy Industries. Other information: (a) subsidiary of the Ammunition Industries Group (AMIG) which depends on DIO, (b) involved in the production of centrifuge components. Date of UN designation: 3.3.2008. (27) M. Babaie Industries: M. Babaie Industries is subordinate to Shahid Ahmad Kazemi Industries Group (formally the Air Defense Missile Industries Group) of Iran's Aerospace Industries Organization (AIO). AIO controls the missile organizations Shahid Hemmat Industrial Group (SHIG) and the Shahid Bakeri Industrial Group (SBIG), both of which were designated in resolution 1737 (2006). Location: P.O. Box 16535-76, Tehran, 16548, Iran. Date of UN designation: 9.6.2010. (28) Malek Ashtar University: A subordinate of the DTRSC within MODAFL. This includes research groups previously falling under the Physics Research Center (PHRC). IAEA inspectors have not been allowed to interview staff or see documents under the control of this organization to resolve the outstanding issue of the possible military dimension to Iran's nuclear program. Location: Corner of Imam Ali Highway and Babaei Highway, Tehran, Iran. Date of EU designation: 24.6.2008 (UN: 9.6.2010). (29) Mesbah Energy Company. Other information: (a) Provider for A40 research reactor - Arak, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (30) Ministry of Defense Logistics Export: Ministry of Defense Logistics Export (MODLEX) sells Iranian-produced arms to customers around the world in contravention of resolution 1747 (2007), which prohibits Iran from selling arms or related materiel. Location: PO Box 16315-189, Tehran, Iran; located on the west side of Dabestan Street, Abbas Abad District, Tehran, Iran. Date of EU designation: 24.6.2008 (UN: 9.6.2010). (31) Mizan Machinery Manufacturing: Mizan Machinery Manufacturing (3M) is owned or controlled by, or acts on behalf of, SHIG. Location: P.O. Box 16595-365, Tehran, Iran A.K.A.: 3MG Date of EU designation: 24.6.2008 (UN: 9.6.2010). (32) Modern Industries Technique Company: Modern Industries Technique Company (MITEC) is responsible for design and construction of the IR-40 heavy water reactor in Arak. MITEC has spearheaded procurement for the construction of the IR-40 heavy water reactor. Location: Arak, Iran A.K.A.: Rahkar Company, Rahkar Industries, Rahkar Sanaye Company, Rahkar Sanaye Novin Date of UN designation: 9.6.2010. (33) Nuclear Research Center for Agriculture and Medicine: The Nuclear Research Center for Agriculture and Medicine (NFRPC) is a large research component of the Atomic Energy Organization of Iran (AEOI), which was designated in resolution 1737 (2006). The NFRPC is AEOI's center for the development of nuclear fuel and is involved in enrichment-related activities. Location: P.O. Box 31585-4395, Karaj, Iran A.K.A.: Center for Agricultural Research and Nuclear Medicine; Karaji Agricultural and Medical Research Center Date of UN designation: 9.6.2010. (34) Niru Battery Manufacturing Company. Other information: (a) subsidiary of the DIO, (b) its role is to manufacture power units for the Iranian military including missile systems. Date of UN designation: 3.3.2008. (35) Novin Energy Company (alias Pars Novin). Other information: It operates within AEOI. Date of UN designation: 24.3.2007. (36) Parchin Chemical Industries. Other information: Branch of DIO. Date of UN designation: 24.3.2007. (37) Pars Aviation Services Company. Other information: maintains aircraft. Date of UN designation: 24.3.2007. (38) Pars Trash Company. Other information: (a) Involved in Iran's nuclear programme (centrifuge programme), (b) Identified in IAEA reports. Date of UN designation: 23.12.2006. (39) Pejman Industrial Services Corporation: Pejman Industrial Services Corporation is owned or controlled by, or acts on behalf of, SBIG. Location: P.O. Box 16785-195, Tehran, Iran. Date of UN designation: 9.6.2010. (40) Pishgam (Pioneer) Energy Industries. Other information: has participated in construction of the Uranium Conversion Facility at Esfahan. Date of UN designation: 3.3.2008. (41) Qods Aeronautics Industries. Other information: It produces unmanned aerial vehicles (UAVs), parachutes, paragliders, paramotors, etc. Date of UN designation: 24.3.2007. (42) Sabalan Company: Sabalan is a cover name for SHIG. Location: Damavand Tehran Highway, Tehran, Iran. Date of UN designation: 9.6.2010. (43) Sanam Industrial Group. Other information: subordinate to AIO. Date of UN designation: 24.3.2007. (44) Safety Equipment Procurement (SEP). Other information: AIO front-company, involved in the ballistic missile programme. Date of UN designation: 3.3.2008. (45) 7th of Tir. Other information: (a) Subordinate of DIO, widely recognised as being directly involved in Iran's nuclear programme, (b) Involved in Iran's nuclear programme. Date of UN designation: 23.12.2006. (46) Sahand Aluminum Parts Industrial Company (SAPICO): SAPICO is a cover name for SHIG. Location: Damavand Tehran Highway, Tehran, Iran. Date of UN designation: 9.6.2010. (47) Shahid Bagheri Industrial Group (SBIG). Other information: (a) Subordinate entity of AIO, (b) Involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (48) Shahid Hemmat Industrial Group (SHIG). Other information: (a) subordinate entity of AIO, (b) Involved in Iran's ballistic missile programme. Date of UN designation: 23.12.2006. (49) Shahid Karrazi Industries: Shahid Karrazi Industries is owned or controlled by, or act on behalf of, SBIG. Location: Tehran, Iran. Date of UN designation: 9.6.2010. (50) Shahid Satarri Industries: Shahid Sattari Industries is owned or controlled by, or acts on behalf of, SBIG. Location: Southeast Tehran, Iran A.K.A.: Shahid Sattari Group Equipment Industries. Date of UN designation: 9.6.2010. (51) Shahid Sayyade Shirazi Industries: Shahid Sayyade Shirazi Industries (SSSI) is owned or controlled by, or acts on behalf of, the DIO. Location: Next To Nirou Battery Mfg. Co, Shahid Babaii Expressway, Nobonyad Square, Tehran, Iran; Pasdaran St., P.O. Box 16765, Tehran 1835, Iran; Babaei Highway  Next to Niru M.F.G, Tehran, Iran. Date of UN designation: 9.6.2010. (52) Shoa Aviation. Other information: It produces microlights. Date of UN designation: 24.3.2007. (53) Special Industries Group: Special Industries Group (SIG) is a subordinate of DIO. Location: Pasdaran Avenue, PO Box 19585/777, Tehran, Iran. Date of EU designation: 24.7.2007 (UN: 9.6.2010). (54) TAMAS Company. Other information: (a) involved in enrichment-related activities, (b) TAMAS is an overarching body, under which four subsidiaries have been established, including one for uranium extraction to concentration and another in charge of uranium processing, enrichment and waste. Date of EU designation: 24.4.2007 (UN: 3.3.2008). (55) Tiz Pars: Tiz Pars is a cover name for SHIG. Between April and July 2007, Tiz Pars attempted to procure a five axis laser welding and cutting machine, which could make a material contribution to Iran's missile program, on behalf of SHIG. Location: Damavand Tehran Highway, Tehran, Iran. Date of UN designation: 9.6.2010. (56) Ya Mahdi Industries Group. Other information: subordinate to AIO. Date of UN designation: 24.3.2007. (57) Yazd Metallurgy Industries: Yazd Metallurgy Industries (YMI) is a subordinate of DIO. Location: Pasdaran Avenue, Next To Telecommunication Industry, Tehran 16588, Iran; Postal Box 89195/878, Yazd, Iran; P.O. Box 89195-678, Yazd, Iran; Km 5 of Taft Road, Yazd, Iran. A.K.A.: Yazd Ammunition Manufacturing and Metallurgy Industries, Directorate of Yazd Ammunition and Metallurgy Industries Date of UN designation: 9.6.2010. B. Entities owned, controlled, or acting on behalf of the Islamic Revolutionary Guard Corps (1) Fater (or Faater) Institute: Khatam al-Anbiya (KAA) subsidiary. Fater has worked with foreign suppliers, likely on behalf of other KAA companies on IRGC projects in Iran. Date of UN designation: 9.6.2010. (2) Gharagahe Sazandegi Ghaem: Gharagahe Sazandegi Ghaem is owned or controlled by KAA Date of UN designation: 9.6.2010. (3) Ghorb Karbala: Ghorb Karbala is owned or controlled by KAA. Date of UN designation: 9.6.2010. (4) Ghorb Nooh: Ghorb Nooh is owned or controlled by KAA. Date of UN designation: 9.6.2010. (5) Hara Company: Owned or controlled by Ghorb Nooh. Date of UN designation: 9.6.2010. (6) Imensazan Consultant Engineers Institute: Owned or controlled by, or acts on behalf of, KAA. Date of UN designation: 9.6.2010. (7) Khatam al-Anbiya Construction Headquarters: Khatam al-Anbiya Construction Headquarters (KAA) is an IRGC-owned company involved in large scale civil and military construction projects and other engineering activities. It undertakes a significant amount of work on Passive Defense Organization projects. In particular, KAA subsidiaries were heavily involved in the construction of the uranium enrichment site at Qom/Fordow. Date of UN designation: 9.6.2010. (8) Makin: Makin is owned or controlled by or acting on behalf of KAA, and is a subsidiary of KAA. Date of UN designation: 9.6.2010. (9) Omran Sahel: Owned or controlled by Ghorb Nooh. Date of UN designation: 9.6.2010. (10) Oriental Oil Kish: Oriental Oil Kish is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. (11) Rah Sahel: Rah Sahel is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. (12) Rahab Engineering Institute: Rahab is owned or controlled by or acting on behalf of KAA, and is a subsidiary of KAA. Date of UN designation: 9.6.2010. (13) Sahel Consultant Engineers: Owned or controlled by Ghorb Nooh. Date of UN designation: 9.6.2010. (14) Sepanir: Sepanir is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. (15) Sepasad Engineering Company: Sepasad Engineering Company is owned or controlled by or acting on behalf of KAA. Date of UN designation: 9.6.2010. C. Entities owned, controlled, or acting on behalf of the Islamic Republic of Iran Shipping Lines (IRISL) (1) Irano Hind Shipping Company: Location: 18 Mehrshad Street, Sadaghat Street, Opposite of Park Mellat, Vali-e-Asr Ave., Tehran, Iran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Date of UN designation: 9.6.2010. (2) IRISL Benelux NV: Location: Noorderlaan 139, B-2030, Antwerp, Belgium; V.A.T. Number BE480224531 (Belgium) Date of UN designation: 9.6.2010. (3) South Shipping Line Iran (SSL): Location: Apt. No. 7, 3rd Floor, No. 2, 4th Alley, Gandi Ave., Tehran, Iran; Qaem Magham Farahani St., Tehran, Iran Date of UN designation: 9.6.2010. ANNEX II List of persons referred to in Article 19(1)(b) and of persons and entities referred to in Article 20(1)(b) I. Persons and entities involved in nuclear or ballistic missiles activities A. Persons Name Identifying information Reasons Date of listing 1. Reza AGHAZADEH DoB: 15/3/1949 Passport number: S4409483 valid 26/4/2000  27/4/2010: Issued: Tehran, Diplomatic passport number: D9001950, issued on 22/1/2008 valid until 21/1/2013, Place of birth: Khoy Former Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 2. Ali DAVANDARI Head of Bank Mellat (see Part B, no 4) 26.7.2010 3. Dr Hoseyn (Hossein) FAQIHIAN Address of NFPC: AEOI-NFPD, P.O.Box: 11365-8486, Tehran/Iran Deputy and Director-General of the Nuclear Fuel Production and Procurement Company (NFPC) (see Part B, no 30), part of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). The NFPC is involved in enrichment-related activities that Iran is required by the IAEA Board and Security Council to suspend. 23.4.2007 4. Engineer Mojtaba HAERI MODAFL Deputy for Industry. Supervisory role over AIO and DIO 23.6.2008 5. Mahmood JANNATIAN DoB 21/4/1946, passport number: T12838903 Deputy Head of the Atomic Energy Organisation of Iran 23.6.2008 6. Said Esmail KHALILIPOUR (a.k.a.: LANGROUDI) DoB: 24/11/1945, PoB: Langroud Deputy Head of AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 7. Ali Reza KHANCHI Address of NRC: AEOI-NRC P.O.Box: 11365-8486 Tehran/Iran; Fax: (+9821) 8021412 Head of AEOI's Tehran Nuclear Research Centre. The IAEA is continuing to seek clarification from Iran about plutonium separation experiments carried out at the TNRC, including about the presence of HEU particles in environmental samples taken at the Karaj Waste Storage Facility where containers used to store depleted uranium targets used in those experiments are located. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 8. Ebrahim MAHMUDZADEH Managing Director of Iran Electronic Industries (see Part B, no 20) 23.6.2008 9. Fereydoun MAHMOUDIAN Born on 7/11/1943 in Iran. Passport no 05HK31387 issued on 1/1/2002 in Iran, valid until 7/8/2010. Acquired French nationality on 7/5/2008 Director of Fulmen (see Part B, No 13) 26.7.2010 10. Brigadier-General Beik MOHAMMADLU MODAFL Deputy for Supplies and Logistics (see Part B, no 29) 23.6.2008 11. Mohammad MOKHBER President of the Setad Ejraie foundation, an investment fund linked to Ali KhameneÃ ¯, the Supreme Leader. Member of the Management Board of Sina Bank. 26.7.2010 12. Mohammad Reza MOVASAGHNIA Head of Samen Al AEmmeh Industries Group (SAIG), also known as the Cruise Missile Industry Group. This organisation was designated under UNSCR 1747 and listed in Annex I to Common Position 2007/140/CFSP. 26.7.2010 13. Anis NACCACHE Administrator of Barzagani Tejarat Tavanmad Saccal companies; his company has attempted to procure sensitive goods for entities designated under Resolution 1737 (2006). 23.6.2008 14. Brigadier-General Mohammad NADERI Head of Aerospace Industries Organisation (AIO) (see Part B, no 1). AIO has taken part in sensitive Iranian programmes. 23.6.2008 15. Ali Akbar SALEHI Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 17.11.2009 16. Rear Admiral Mohammad SHAFI'I RUDSARI MODAFL Deputy for Coordination (see Part B, no 29). 23.6.2008 17. Abdollah SOLAT SANA Managing Director of the Uranium Conversion Facility (UCF) in Esfahan. This is the facility that produces the feed material (UF6) for the enrichment facilities at Natanz. On 27 August 2006, Solat Sana received a special award from President Ahmadinejad for his role. 23.4.2007 B. Entities Name Identifying information Reasons Date of listing 1. Aerospace Industries Organisation, AIO AIO, 28 Shian 5, Lavizan, Tehran, Iran Langare Street, Nobonyad Square, Tehran, Iran AIO oversees Iran's production of missiles, including Shahid Hemmat Industrial Group, Shahid Bagheri Industrial Group and Fajr Industrial Group, which were all designated under UNSCR 1737 (2006). The head of AIO and two other senior officials were also designated under UNSCR 1737 (2006) 23.4.2007 2. Armed Forces Geographical Organisation Assessed to provide geospatial data for the Ballistic Missile programme 23.6.2008 3. Azarab Industries Ferdowsi Ave, PO Box 11365-171, Tehran, Iran Energy sector firm that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. 26.7.2010 4. Bank Mellat (including all branches) and subsidiaries Head Office Building, 327 Takeghani (Taleghani) Avenue, Tehran 15817, Iran; P.O. Box 11365-5964, Tehran 15817, Iran Bank Mellat is a state-owned Iranian bank. Bank Mellat engages in a pattern of conduct which supports and facilitates Irans nuclear and ballistic missile programmes. It has provided banking services to UN and EU listed entities or to entities acting on their behalf or at their direction, or to entities owned or controlled by them. It is the parent bank of First East Export Bank which is designated under UNSCR 1929. 26.7.2010 (a) Mellat Bank SB CJSC P.O. Box 24, Yerevan 0010, Republic of Armenia 100 % owned by Bank Mellat 26.7.2010 (b) Persia International Bank Plc Number 6 Lothbury, Post Code: EC2R 7HH, United Kingdom 60 % owned by Bank Mellat 26.7.2010 5. Bank Melli, Bank Melli Iran (including all branches) and subsidiaries Ferdowsi Avenue, PO Box 11365-171, Tehran, Iran Providing or attempting to provide financial support for companies which are involved in or procure goods for Iran's nuclear and missile programmes (AIO, SHIG, SBIG, AEOI, Novin Energy Company, Mesbah Energy Company, Kalaye Electric Company and DIO). Bank Melli serves as a facilitator for Iran's sensitive activities. It has facilitated numerous purchases of sensitive materials for Iran's nuclear and missile programmes. It has provided a range of financial services on behalf of entities linked to Iran's nuclear and missile industries, including opening letters of credit and maintaining accounts. Many of the above companies have been designated by UNSCRs 1737 (2006) and 1747 (2007). Bank Melli continues in this role, by engaging in a pattern of conduct which supports and facilitates Iran's sensitive activities. Using its banking relationships, it continues to provide support for, and financial services to, UN and EU listed entities in relation to such activities. It also acts on behalf of, and at the direction of such entities, including Bank Sepah, often operating through their subsidiaries and associates. 23.6.2008 (a) Arian Bank (a.k.a. Aryan Bank) House 2, Street Number 13, Wazir Akbar Khan, Kabul, Afghanistan Arian Bank is a joint-venture between Bank Melli and Bank Saderat. 26.7.2010 (b) Assa Corporation ASSA CORP, 650 (or 500) Fifth Avenue, New York, USA; Tax ID No. 1368932 (United States) Assa Corporation is a front company created and controlled by Bank Melli. It was set up by Bank Melli to channel money from the United States to Iran. 26.7.2010 (c) Assa Corporation Ltd 6 Britannia Place, Bath Street, St Helier JE2 4SU, Jersey Channel Islands Assa Corporation Ltd is the parent organization of Assa Corporation. Owned or controlled by Bank Melli 26.7.2010 (d) Bank Kargoshaee (a.k.a. Kargosai Bank, a.k.a Kargosa'i Bank) 587 Mohammadiye Square, Mowlavi St., Tehran 11986, Iran Bank Kargoshaee is owned by Bank Melli. 26.7.2010 (e) Bank Melli Iran Investment Company (BMIIC) No.2, Nader Alley, Vali-Asr Str., Tehran, Iran, P.O. Box 3898-15875; Alt. Location: Bldg 2, Nader Alley after Beheshi Forked Road, P.O. Box 15875-3898, Tehran, Iran 15116; Alt., Location: Rafiee Alley, Nader Alley, 2 After Serahi Shahid Beheshti, Vali E Asr Avenue, Tehran, Iran; Business Registration Number: 89584. Affiliated with entities sanctioned by the United States, the European Union or or the United Nations since 2000. Designated by the United States for being owned or controlled by Bank Melli. 26.7.2010 (f) Bank Melli Iran Zao Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia 23.6.2008 (g) Bank Melli Printing and Publishing Company (BMPPC) 18th Km Karaj Special Road, Tehran, Iran, P.O. Box 37515-183; Alt. Location: Km 16 Karaj Special Road, Tehran, Iran; Business Registration Number 382231 Designated by the United States for being owned or controlled by Bank Melli 26.7.2010 (h) Cement Investment and Development Company (CIDCO) (a.k.a.: Cement Industry Investment and Development Company, CIDCO, CIDCO Cement Holding) No. 241, Mirdamad Street, Tehran, Iran Wholly owned by Bank Melli Investment Co. Holding Company to manage all cement companies owned by BMIIC 26.7.2010 (i) First Persian Equity Fund Walker House, 87 Mary Street, George Town, Grand Cayman, KY1-9002, Cayman Islands; Alt. Location: Clifton House, 7z5 Fort Street, P.O. Box 190, Grand Cayman, KY1-1104; Cayman Islands; Alt. Location: Rafi Alley, Vali Asr Avenue, Nader Alley, Tehran, 15116, Iran, P.O.Box 15875-3898 Cayman-based fund licensed by the Iranian Government for foreign investment in the Tehran Stock Exchange 26.7.2010 (j) Future Bank BSC Block 304, City Centre Building, Building 199, Government Avenue, Road 383, Manama, Bahrain; P.O. Box 785, City Centre Building, Government Avenue, Manama, Bahrain, and all branches worldwide; Business Registration Document: 54514-1 (Bahrain) expires 9 June 2009; Trade License No: 13388 (Bahrain) Bahrain-based joint-venture majority owned and controlled by Bank Melli and Bank Saderat. Chairman of Bank Melli was also chairman of Future Bank 26.7.2010 (k) Mazandaran Cement Company Africa Street, Sattari Street No. 40, P.O. Box 121, Tehran, Iran 19688; Alt Location: 40 Satari Ave. Afrigha Highway, P.O. Box 19688, Tehran, Iran Tehran-based cement company majority-owned by CIDCO. Involved in large-scale construction projects 26.7.2010 (l) Mazandaran Textile Company Kendovan Alley 5, Vila Street, Enghelab Ave, P.O. Box 11365-9513, Tehran, Iran 11318; Alt. Location: 28 Candovan Cooy Enghelab Ave., P.O. Box 11318, Tehran, Iran; Alt. Location: Sari Ave., Ghaemshahr, Iran Tehran-based textile company majority-owned by BMIIC and Bank Melli Investment Management Co. 26.7.2010 (m) Mehr Cayman Ltd. Cayman Islands; Commercial Registry Number 188926 (Cayman Islands) Owned or controlled by Bank Melli 26.7.2010 (n) Melli Agrochemical Company PJS (a.k.a: Melli Shimi Keshavarz) Mola Sadra Street, 215 Khordad, Sadr Alley No. 13, Vanak Sq., P.O. Box 15875-1734, Tehran, Iran Owned or controlled by Bank Melli 26.7.2010 (o) Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom 23.6.2008 (p) Melli Investment Holding International 514 Business Avenue Building, Deira, P.O. Box 181878, Dubai, United Arab Emirates; Registration Certificate Number (Dubai) 0107 issued 30. Nov 2005. Owned or controlled by Bank Melli 26.7.2010 (q) Shomal Cement Company (a.k.a: Siman Shomal) Dr Beheshti Ave No. 289, Tehran, Iran 151446; Alt. Location: 289 Shahid Baheshti Ave., P.O. Box 15146, Tehran, Iran Owned or controlled by, or acts on behalf of DIO 26.7.2010 6. Bank Refah 40, North Shiraz Street, Mollasadra Ave., Vanak Sq., Tehran, Iran Bank Refah has taken over ongoing operations from Bank Melli in the wake of the sanctions imposed on the latter by the European Union. 26.7.2010 7. Bank Saderat Iran (including all branches) and subsidiaries: Bank Saderat Tower, 43 Somayeh Ave, Tehran, Iran. Bank Saderat is an Iranian state-owned bank (94 %-owned by IRN government). Bank Saderat has provided financial services for entities procuring on behalf of Irans nuclear and ballistic missile programmes, including entities designated under UNSCR 1737. Bank Saderat handled DIO (sanctioned in UNSCR 1737) and Iran Electronics Industries payments and letters of credit as recently as March 2009. In 2003 Bank Saderat handled letter of credit on behalf of IRN nuclear-related Mesbah Energy Company (subsequently sanctioned in UNSR 1737). 26.7.2010 (a) Bank Saderat PLC (London) 5 Lothbury, London, EC2R 7 HD, UK 100 % owned subsidiary of Bank Saderat 8. Banque Sina 187, Avenue Motahari, Teheran, Iran This bank is very closely linked to the interests of Daftar (Office of the Supreme Leader, with an administration of some 500 collaborators). It contributes in this way to funding the regime's strategic interests. 26.7.2010 9. ESNICO (Equipment Supplier for Nuclear Industries Corporation) No 1, 37th Avenue, Asadabadi Street, Tehran, Iran Procures industrial goods, specifically for the nuclear programme activities carried out by AEOI, Novin Energy and Kalaye Electric Company (all designated under UNSCR 1737). ESNICOs Director is Haleh Bakhtiar (designated in UNSCR 1803). 26.7.2010 10. Etemad Amin Invest Co Mobin Pasadaran Av. Tehran, Iran Close to Naftar and to Bonyad-e Mostazafan, Etemad Amin Invest Co Mobin contributes to funding the strategic interests of the regime and of the parallel Iranian state. 26.7.2010 11. Export Development Bank of Iran (EDBI) (including all branches) and subsidiaries: Export Development Building, next to the 15th Alley, Bokharest Street, Argentina Square, Tehran, Iran; Tose'e Tower, corner of 15th St, Ahmad Qasir Ave., Argentine Square, Tehran, Iran; No. 129, 21 's Khaled Eslamboli, No. 1 Building, Tehran, Iran; C.R. No. 86936 (Iran) The Export Development Bank of Iran (EDBI) has been involved in the provision of financial services to companies connected to Irans programmes of proliferation concern and has helped UN-designated entities to circumvent and breach sanctions. It provides financial services to MODAFL-subordinate entities and to their front companies which support Irans nuclear and ballistic missile programmes. It has continued to handle payments for Bank Sepah, post-designation by the UN, including payments related to Irans nuclear and ballistic missile programmes. EDBI has handled transactions linked to Irans defence and missile entities, many of which have been sanctioned by UNSC. EDBI served as a leading intermediary handling Bank Sepahs (sanctioned by UNSC since 2007) financing, including WMD-related payments. EDBI provides financial services to various MODAFL entities and has facilitated ongoing procurement activities of front companies associated with MODAFL entities. 26.7.2010 (a) EDBI Exchange Company Tose'e Tower, corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Exchange Company is 70 %- owned by Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. 26.7.2010 (b) EDBI Stock Brokerage Company Tose'e Tower, corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Stock Brokerage Company is a wholly owned subsidiary of Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. 26.7.2010 (c) Banco Internacional De Desarrollo CA Urb. El Rosal, Avenida Francesco de Miranda, Edificio Dozsa, Piso 8, Caracas C.P. 1060, Venezuela Banco Internacional De Desarrollo CA is owned by the Export Development Bank of Iran. 26.7.2010 12. Fajr Aviation Composite Industries Mehrabad Airport, PO Box 13445-885, Tehran, Iran A subsidiary of the IAIO within MODAFL (see no 29), which primarily produces composite materials for the aircraft industry, but also linked to the development of carbon fibre capabilities for nuclear and missile applications. Linked to the Technology Cooperation Office. Iran has recently announced its intention to mass produce new generation centrifuges which will require FACI carbon fibre production capabilities. 26.7.2010 13. Fulmen 167 Darya boulevard - Shahrak Ghods, 14669 - 8356 Tehran. Fulmen was involved in the installation of electrical equipment on the Qom/Fordoo site before its existence had been revealed. 26.7.2010 (a) Arya Niroo Nik Suite 5 - 11th floor - Nahid Bldg, Shahnazari Street  Mohseni Square Tehran Arya Niroo Nik is a front company used by Fulmen for some of its operations. 26.7.2010 14. Future Bank BSC Block 304. City Centre Building. Building 199, Government Avenue, Road 383, Manama, Bahrain. PO Box 785; Business Registration 2k Document: 54514-1 (Bahrain) expires 9 Jun 2009; Trade License No 13388 (Bahrain) Two-thirds of Bahrain-based Future Bank are owned by Iranian state banks. EU-designated Bank Melli and Bank Saderat each own one-third of the shares, the remaining third being held by Ahli United Bank (AUB) of Bahrain. Although AUB still owns its shares of Future Bank, according to its 2007 annual report, AUB no longer exercises significant influence over the bank which is effectively controlled by its Iranian parents both of which are singled out in UNSCR 1803 as Iranian banks requiring particular vigilance. The tight links between Future Bank and Iran are further evidenced by the fact that the Chairman of Bank Melli has also held concurrently the position of Chairman of Future Bank. 26.7.2010 15. Industrial Development &Renovation Organization (IDRO) Government body responsible for acceleration of Irans industrialisation. Controls various companies involved in work for the nuclear and missile programmes and involved in the foreign procurement advanced manufacturing technology in order to support them. 26.7.2010 16. Iran Aircraft Industries (IACI) A subsidiary of the IAIO within MODAFL (see no 29). Manufactures, repairs, and conducts overhauls of airplanes and aircraft engines and procures aviation-related parts often of US-origin typically via foreign intermediaries. IACI and its subsidiaries have also been detected using a worldwide network of brokers seeking to procure aviation-related goods. 26.7.2010 17. Iran Aircraft Manufacturing Company (a.k.a: HESA, HESA Trade Center, HTC, IAMCO, IAMI, Iran Aircraft Manufacturing Company, Iran Aircraft Manufacturing Industries, Karkhanejate Sanaye Havapaymaie Iran, Hava Peyma Sazi-e Iran, Havapeyma Sazhran, Havapeyma Sazi Iran, Hevapeimasazi) P.O. Box 83145-311, 28 km Esfahan  Tehran Freeway, Shahin Shahr, Esfahan, Iran; P.O. Box 14155-5568, No. 27 Ahahamat Ave., Vallie Asr Square, Tehran 15946, Iran; P.O. Box 81465-935, Esfahan, Iran; Shahih Shar Industrial Zone, Isfahan, Iran; P.O. Box 8140, No. 107 Sepahbod Gharany Ave., Tehran, Iran Owned or controlled by, or acts on behalf of; MODAFL (see no 29). 26.7.2010 18. Iran Centrifuge Technology Company (a.k.a. TSA or TESA) TESA has taken over the activities of Farayand Technique (designated under UNSCR 1737). It manufactures uranium enrichment centrifuge parts, and is directly supporting proliferation sensitive activity that Iran is required to suspend by UNSCRs. Carries out work for Kalaye Electric Company (designated under UNSCR 1737). 26.7.2010 19. Iran Communications Industries (ICI) PO Box 19295-4731, Pasdaran Avenue, Tehran, Iran; Alternative address: PO Box 19575-131, 34 Apadana Avenue, Tehran, Iran; Alternative address: Shahid Langary Street, Nobonyad Square Ave, Pasdaran, Tehran Iran Communications Industries, a subsidiary of Iran Electronics Industries (see no 20), produces various items including communication systems, avionics, optics and electro-optics devices, micro-electronics, information technology, test and measurement, telecommunication security, electronic warfare, radar tube manufacture and refurbishment, and missile launchers. These items can be used in programmes that are under sanction per UNSCR 1737. 26.7.2010 20. Iran Electronics Industries (including all branches) and subsidiaries: P. O. Box 18575-365, Tehran, Iran Wholly-owned subsidiary of MODAFL (and therefore a sister-organisation to AIO, AvIO and DIO). Its role is to manufacture electronic components for Iranian weapons systems. 23.6.2008 (a) Isfahan Optics P.O. Box 81465-117, Isfahan, Iran Owned, controlled by, or acts on behalf of Iran Electronics Industries 26.7.2010 21. Iran Insurance Company (a.k.a. Bimeh Iran) P.O. Box 14155-6363, 107 Fatemi Ave., Tehran, Iran Iran Insurance Company has insured the purchase of various items that can be used in programmes that are sanctioned by UNSCR 1737. Purchased items insured include helicopter spare parts, electronics, and computers with applications in aircraft and missile navigation. 26.7.2010 22. Iranian Aviation Industries Organization (IAIO) 107 Sepahbod Gharani Avenue, Tehran, Iran A MODAFL (see no 29) organisation responsible for planning and managing Irans military aviation industry. 26.7.2010 23. Javedan Mehr Toos Engineering firm that procures for the Atomic Energy Organisation of Iran which was designated under UNSCR 1737. 26.7.2010 24. Kala Naft Kala Naft Tehran Co, P.O. Box 15815/1775, Gharani Avenue, Tehran, Iran; No 242 Shahid Kalantri Street - Near Karim Khan Bridge - Sepahbod Gharani Avenue, Teheran; Kish Free Zone, Trade Center, Kish Island, Iran; Kala Ltd., NIOC House, 4 Victoria Street, London Sw1H1 Trades equipment for oil and gas sector that can be used for Irans nuclear programme. Attempted to procure material (very hard-wearing alloy gates) which have no use outside the nuclear industry. Has links to companies involved in Irans nuclear programme. 26.7.2010 25. Machine Sazi Arak 4th km Tehran Road, PO Box 148, Arak, Iran Energy sector firm affiliated with IDRO that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. UK distributed an export denial notice in July 2009 against Machine Sazi Arak for an alumina graphite stopper rod. In May 2009 Sweden denied the export to Machine Sazi Arak of 'cladding of dish ends for pressure vessels. 26.7.2010 26. Marine Industries Pasdaran Av., PO Box 19585/ 777, Tehran A subsidiary of the DIO 23.4.2007 27. MASNA (Moierat Saakht Niroogahye Atomi Iran) Managing Company for the Construction of Nuclear Power Plants Subordinate to AEOI and Novin Energy (both designated under UNSCR 1737). Involved in the development of nuclear reactors. 26.7.2010 28. Mechanic Industries Group Took part in the production of components for the ballistics programme. 23.6.2008 29. Ministry of Defence and Armed Forces Logistics (MODAFL) West side of Dabestan Street, Abbas Abad District, Tehran Responsible for Iran's defence research, development and manufacturing programmes, including support to missile and nuclear programmes. 23.6.2008 30. Nuclear Fuel Production and Procurement Company (NFPC) AEOI-NFPD, P.O.Box: 11365-8486, Tehran/Iran P.O. Box 14144-1339, Endof North Karegar Ave., Tehran, Iran Nuclear Fuel Production Division (NFPD) of AEOI runs research and development in the field of nuclear fuel cycle including uranium exploration, mining, milling, conversion and nuclear waste management. The NFPC is the successor to the NFPD, the subsidiary company under the AEOI that runs research and development in the nuclear fuel cycle including conversion and enrichment. 23.4.2007 31. Parchin Chemical Industries Worked on propulsion techniques for the Iranian ballistics programme. 23.6.2008 32. Parto Sanat Co No. 1281 Valiasr Ave., Next to 14th St., Tehran, Iran. Manufacturer of frequency changers and it is capable of developing/modifying imported foreign frequency changers in a way that makes them usable in gas centrifuge enrichment. It is deemed to be involved in nuclear proliferation activities. 26.7.2010 33. Passive Defense Organization Responsible for the selection and construction of strategic facilities, including  according to Iranian statements - the uranium enrichment site at Fordow (Qom) built without being declared to the IAEA contrary to Irans obligations (affirmed in a resolution by the IAEA Board of Governors). Brigadier General Gholam-Reza Jalali, former IRGC is PDOs chairman. 26.7.2010 34. Post Bank 237, Motahari Ave., Tehran, Iran 1587618118 Post Bank has evolved from being an Iranian domestic bank to a bank which facilitates Irans international trade. Acts on behalf of Bank Sepah (designated under UNSCR 1747), carrying out Bank Sepahs transactions and hiding Bank Sepahs connection with transactions in order to circumvent sanctions. In 2009 Post Bank facilitated business on behalf of Bank Sepah between Irans defence industries and overseas beneficiaries. Has facilitated business with front company for DPRK's Tranchon Commercial Bank, known for facilitating proliferation-related-related business between Iran and the DPRK. 26.7.2010 35. Raka A department of Kalaye Electric Company (designated under UNSCR 1737). Established in late 2006, it was responsible for the construction of the Uranium enrichment plant at Fordow (Qom). 26.7.2010 36. Research Institute of Nuclear Science & Technology (a.k.a. Nuclear Science & Technology Research Institute) Subordinate to the AEOI and continuing the work of its former Research Division. Its managing director is AEOI Vice President Mohammad Ghannadi (designated in UNSCR 1737). 26.7.2010 37. Schiller Novin Gheytariyeh Avenue - no 153 - 3rd Floor - PO BOX 17665/153 6 19389 Teheran Acting on behalf of Defense Industries Organisation (DIO). 26.7.2010 38. Shahid Ahmad Kazemi Industrial Group SAKIG develops and produces surface-to-air missiles systems for Iran's military. It maintains military, missile, and air defense projects and procures goods from Russia, Belarus, and North Korea. 26.7.2010 39. Shakhese Behbud Sanat Involved in the production of equipment and parts for the nuclear fuel cycle. 26.7.2010 40. State Purchasing Organisation (SPO) The SPO appears to facilitate the import of whole weapons. It appears to be a subsidiary of MODAFL 23.6.2008 41. Technology Cooperation Office (TCO) of the Iranian President's Office Tehran, Iran Responsible for Iran's technological advancement through relevant foreign procurement and training links. Supports the nuclear and missile programmes. 26.7.2010 42. Yasa Part, (including all branches) and subsidiaries: Company dealing with procurement activities related to the purchase of materials and technologies necessary to nuclear and ballistic programmes. 26.7.2010 (a) Arfa Paint Company Acting on behalf of Yasa Part. 26.7.2010 (b) Arfeh Company Acting on behalf of Yasa Part. 26.7.2010 (c) Farasepehr Engineering Company Acting on behalf of Yasa Part. 26.7.2010 (d) Hosseini Nejad Trading Co. Acting on behalf of Yasa Part. 26.7.2010 (e) Iran Saffron Company or Iransaffron Co. Acting on behalf of Yasa Part. 26.7.2010 (f) Shetab G. Acting on behalf of Yasa Part. 26.7.2010 (g) Shetab Gaman Acting on behalf of Yasa Part. 26.7.2010 (h) Shetab Trading Acting on behalf of Yasa Part. 26.7.2010 (i) Y.A.S. Co. Ltd Acting on behalf of Yasa Part. 26.7.2010 II. Islamic Revolutionary Guard Corps (IRGC) A. Persons Name Identifying information Reasons Date of listing 1. IRGC Brigadier-General Javad DARVISH-VAND MODAFL Deputy for Inspection. Responsible for all MODAFL facilities and installations 23.6.2008 2. Rear Admiral Ali FADAVI Commander of IRGC Navy 26.7.2010 3. Parviz FATAH born 1961 Khatam al Anbiya's number two 26.7.2010 4. IRGC Brigadier-General Seyyed Mahdi FARAHI Managing Director of the Defence Industries Organisation (DIO) which is designated under UNSCR 1737 (2006) 23.6.2008 5. IRGC Brigadier-General Ali HOSEYNITASH Head of the General Department of the Supreme National Security Council and involved in formulating policy on the nuclear issue 23.6.2008 6. IRGC Mohammad Ali JAFARI Holds a command post at the IRGC 23.6.2008 7. IRGC Brigadier-General Mostafa Mohammad NAJJAR Minister for the Interior and former Minister of MODAFL, responsible for all military programmes, including ballistic missiles programmes. 23.6.2008 8. BrigGen Mohammad Reza NAQDI Born in 1953, Nadjaf (Iraq) Commander of Basij Resistance Force 26.7.2010 9. BrigGen Mohammad PAKPUR Commander of IRGC Ground Forces 26.7.2010 10. Rostam QASEMI (a.k.a. Rostam GHASEMI) Born in 1961 Commander of Khatam al-Anbiya 26.7.2010 11. BrigGen Hossein SALAMI Deputy Commander of IRGC 26.7.2010 12. IRGC Brigadier-General Ali SHAMSHIRI MODAFL Deputy for Counter-Intelligence, responsible for security of MODAFL personnel and Installations 23.6.2008 13. IRGC Brigadier-General Ahmad VAHIDI Minister of the MODAFL and former Deputy Head of MODAFL 23.6.2008 B. Entities Name Identifying information Reasons Date of listing 1. Islamic Revolutionary Guard Corps (IRGC) Tehran, Iran Responsible for Irans nuclear programme. Has operational control for Irans ballistic missile programme. Has undertaken procurement attempts to support Iran's ballistic missiles and nuclear programmes 26.7.2010 2. IRGC Air Force Operates Iran's inventory of short and medium range ballistic missiles. The head of the IRGC air force was designated by UNSCR 1737 (2006) 23.6.2008 3. IRGC-Air Force Al-Ghadir Missile Command The IRGC-Air Force Al-Ghadir Missile Command is a specific element within the IRGC Air Force that has been working with SBIG (designated under UNSCR 1737) with the FATEH 110, short range ballistic missileas well as the Ashura medium range ballistic missile. This command appears to be the entity that actually has the operational control of the missiles. 26.7.2010 4. Naserin Vahid Naserin Vahid produces weapons parts on behalf of the IRGC. An IRGC front company. 26.7.2010 5. IRGC Qods Force Tehran, Iran Iran's Islamic Revolutionary Guard Corps (IRGC) Qods Force is responsible for operations outside Iran and is Tehran's principal foreign policy tool for special operations and support to terrorists and Islamic militants abroad. Hizballah used Qods Force-supplied rockets, anti-ship cruise missiles (ASCMs), man-portable air defense systems (MANPADS), and unmanned aerial vehicles (UAVs) in the 2006 conflict with Israel and benefited from Qods Force training on these systems, according to press reporting. According to a variety of reports, the Qods Force continues to re-supply and train Hizballah on advanced weaponry, anti-aircraft missiles, and long-range rockets. The Qods Force continues to provide limited lethal support, training, and funding to Taliban fighters in southern and western Afghanistan including small arms, ammunition, mortars, and short-range battlefield rockets. Commander has been sanctioned under UNSCR 26.7.2010 6. Sepanir Oil and Gas Energy Engineering Company (a.k.a. Sepah Nir) A subsidiary of Khatam al-Anbya Construction Headquarters which was designated under UNSCR 1929. Sepanir Oil and Gas Engineering Company is participating in Iran's South Pars offshore Phase 15-16 gas field development project. 26.7.2010 III. Islamic Republic of Iran Shipping Lines (IRISL) Name Identifying information Reasons Date of listing 1. Islamic Republic of Iran Shipping Lines (IRISL) (including all branches) and subsidiaries: No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., PO Box 19395-1311. Tehran. Iran; No. 37,. Corner of 7th Narenjestan, Sayad Shirazi Square, After Noboyand Square, Pasdaran Ave., Tehran, Iran IRISL has been involved in the shipment of military-related cargo, including proscribed cargo from Iran. Three such incidents involved clear violations that were reported to the UN Security Council Iran Sanctions Committee. IRISL's connection to proliferation was such that the UNSC called on states to conduct inspections of IRISL vessels, provided there are reasonable grounds to believe that the vessel is transporting proscribed goods, in UNSCRs 1803 and 1929. 26.7.2010 a) Bushehr Shipping Company Limited (Tehran) 143/1 Tower Road Sliema, Slm 1604, Malta; c/o Hafiz Darya Shipping Company, Ehteshamiyeh Square 60, Neyestani 7, Pasdaran, Tehran, Iran Owned or controlled by IRISL 26.7.2010 b) CISCO Shipping Company Ltd (a.k.a IRISL Korea Ltd) Has offices in Seoul and Busan, South Korea. Acts on behalf of IRISL in South Korea 26.7.2010 c) Hafize Darya Shipping Lines (HDSL) (a.k.a HDS Lines) No. 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Alternative Address: Third Floor of IRISLs Aseman Tower Acts on behalf of IRISL performing container operations using vessels owned by IRISL. 26.7.2010 d) Hanseatic Trade Trust & Shipping (HTTS) GmbH Schottweg 7, 22087 Hamburg, Germany; Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township; HTTS GmbH, Acts on behalf of HDSL in Europe. 26.7.2010 e) Irano Misr Shipping Company No 41, 3rd Floor, Corner of 6th Alley, Sunaei Street, Karim Khan Zand Ave, Tehran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran; 18 Mehrshad Street, Sadaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Acts on behalf of IRISL, along the Suez Canal and in Alexandria and Port Said. 51 %-owned by IRISL. 26.7.2010 f) Irinvestship Ltd Global House, 61 Petty France, London SW1H 9EU, United Kingdom; Business Registration Document # 4110179 (United Kingdom) Owned by IRISL. Provides financial, legal, and insurance services for IRISL as well as marketing, chartering, and crew management. 26.7.2010 g) IRISL (Malta) Ltd Flat 1, 181 Tower Road, Sliema SLM 1605, Malta Acts on behalf of IRISL in Malta. A joint venture with German and Maltese shareholding. IRISL has been using the Malta route since 2004 and uses Freeport as a trans-shipment hub between the Persian Gulf and Europe. 26.7.2010 h) IRISL (UK) Ltd (Barking, Felixstowe) Business Registration Document # 4765305 2 Abbey Rd., Baring, Essex IG11 7 AX, United Kingdom; IRISL (UK) Ltd., Walton Ave., Felixstowe, Suffolk, IP11 3HG, United Kingdom 50 % owned by Irinvestship Ltd and 50 % by British Company Johnson Stevens Agencies Ltd. Provides coverage of a cargo and container service between Europe and the Middle East and also two separate services between the Far East and the Middle East 26.7.2010 i) IRISL Club No 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran Owned by IRISL. 26.7.2010 j) IRISL Europe GmbH (Hamburg) Schottweg 5, 22087 Hamburg, Germany V.A.T. Number DE217283818 (Germany) IRISL's agent in Germany. 26.7.2010 k) IRISL Marine Services and Engineering Company Sarbandar Gas Station PO Box 199, Bandar Imam Khomeini, Iran; Karim Khan Zand Ave, Iran Shahr Shomai, No 221, Tehran, Iran; No 221, Northern Iranshahr Street, Karim Khan Ave, Tehran, Iran Owned by IRISL. Provides fuel, bunkers, water, paint, lubricating oil and chemicals required by IRISLs vessels. The company also provides maintenance supervision of ships as well as facilities and services for the crew members. IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-names in Europe and the Middle East to facilitate routine fund transfers. IRISL has facilitated repeated violations of provisions of UNSCR 1747. 26.7.2010 l) IRISL Multimodal Transport Company No 25, Shahid Arabi Line, Sanaei St, Karim Khan Zand Zand St Tehran. Iran Owned by IRISL. Responsible for the transporting of cargo by rail. It is a wholly controlled subsidiary of IRISL. 26.7.2010 m) IRITAL Shipping SRL Commercial Registry Number: GE 426505 (Italy); Italian Fiscal Code: 03329300101 (Italy); V.A.T. Number: 12869140157 (Italy) Ponte Francesco Morosini 59, 16126 Genova (GE), Italy; Point of contact for ECL and PCL services. Used by the DIO subsidiary Marine Industries Group (MIG; now known as Marine Industries Organization, MIO) which is responsible for the design and construction of various marine structures and both military and non -military vessels. DIO was designated under UNSCR 1737. 26.7.2010 n) ISI Maritime Limited (Malta) 147/1 St. Lucia Street, Valetta, Vlt 1185, Malta; c/o IranoHind Shipping Co. Ltd., Mehrshad Street, PO Box 15875, Tehran, Iran Owned or controlled by IRISL 26.7.2010 o) Khazer Shipping Lines (Bandar Anzali) No. 1; End of Shahid Mostafa Khomeini St., Tohid Square, O.O. Box 43145, Bandar Anzali 1711-324, Iran; M. Khomeini St., Ghazian, Bandar Anzali, Gilan, Iran 100 % owned subsidiary of IRISL. Total fleet of six vessels. Operates in the Caspian Sea. Has facilitated shipments involving UN- and US-designated entities, such as Bank Mellli, by shipping cargo of proliferation concern from countries like Russia and Kazakhstan to Iran. 26.7.2010 p) Leadmarine (a.k.a. Asia Marine Network Pte Ltd aka IRISL Asia Pte Ltd) 200 Middle Road #14-01 Prime Centre Singapore 188980 (alt. 199090) Leadmarine, acts on behalf of HDSL in Singapore. Previously known as Asia Marine Network Pte Ltd and IRISL Asia Pte Ltd, and acted on behalf of IRISL in Singapore. 26.7.2010 q) Marble Shipping Limited (Malta) 143/1 Tower Road, Sliema, Slm 1604, Malta Owned or controlled by IRISL. 26.7.2010 r) Oasis Freight Agencies (a.k.a. Pacific Shipping Company Al Meena Street, Opposite Dubai Ports & Customs, 2nd Floor, Sharaf Building, Dubai UAE; Sharaf Building, 1st Floor, Al Mankhool St., Bur Dubai, P.O. Box 5562, Dubai, United Arab Emirates; Sharaf Building, No. 4, 2nd Floor, Al Meena Road, Opposite Customs, Dubai, United Arab Emirates, Kayed Ahli Building, Jamal Abdul Nasser Road (Parallel to Al Wahda St.), P.O. Box 4840, Sharjah, United Arab Emirates A joint venture company between IRISL and the UAE-based firm Sharif Shipping Company. Acts on behalf of IRISL in the UAE providing fuel and stores, equipment, spare parts, and ship repairs. Now known as Pacific Shipping Company who act on behalf of HDSL. 26.7.2010 s) Safiran Payam Darya Shipping Lines (SAPID) 33 Eighth Narenjestan, Artesh Street, PO Box 19635-1116, Tehran, Iran; Alternative Address: Third Floor of IRISLs Aseman Tower Acts on behalf of IRISL performing bulk services 26.7.2010 t) Santexlines (a.k.a. IRISL China Shipping Company Ltd, a.k.a. Yi Hang Shipping Company) Suite 1501, Shanghai Zhongrong Plaza, 1088, Pudong(S) road, Shanghai 200122, Shanghai, China Alternative Address: F23A-D, Times Plaza No. 1, Taizi Road, Shekou, Shenzhen 518067, China Santexlines act on behalf of HDSL. Previously known as IRISL China shipping Company, it acted on behalf of IRISL in China. 26.7.2010 u) Shipping Computer Services Company (SCSCOL) No 37 Asseman Shahid Sayyad Shirazee sq., Pasdaran ave., P.O. Box 1587553 1351, Tehran, Iran; No 13, 1st Floor, Abgan Alley, Aban ave., Karimkhan Zand Blvd, Tehran 15976, Iran. Owned or controlled by, or acts on behalf of, IRISL 26.7.2010 v) Soroush Saramin Asatir (SSA) No 14 (alt. 5) Shabnam Alley, Fajr Street, Shahid Motahhari Avenue, PO Box 196365-1114, Tehran Iran Acts on behalf of IRISL. A Tehran-based ship management company acts as technical manager for many of SAPIDs vessels 26.7.2010 w) South Way Shipping Agency Co Ltd No. 101, Shabnam Alley, Ghaem Magham Street, Tehran, Iran Controlled by IRISL and acts for IRISL in Iranian ports overseeing such tasks as loading and unloading. 26.7.2010 x) Valfajr 8th Shipping Line Co. (a.k.a. Valfajr) Abyar Alley, Corner of Shahid Azodi St. & Karim Khan Zand Ave. Tehran, Iran; Shahid Azodi St. Karim Khan Zand Zand Ave., Abiar Alley. PO Box 4155, Tehran, Iran A 100 % owned subsidiary of IRISL. It conducts transfers between Iran and the Gulf States such as Kuwait, Qatar, Bahrain, UAE, and Saudi Arabia. Valfajr is a Dubai-based subsidiary of Islamic Republic of Iran Shipping Lines (IRISL) that provides ferry and feeder services, and sometimes couriers freight and passengers across the Persian Gulf. Valfajr in Dubai booked ship crews, booked supply vessel services, prepared ships for arrival and departure and for loading and unloading in port. Valfajr has port calls in the Persian Gulf and India. As of mid-June 2009, Valfajr shared the same building with IRISL in Port Rashid in Dubai, United Arab Emirates (UAE), and also shared the same building with IRISL in Tehran, Iran. 26.7.2010